       Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 1 of 36




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
CHRISTINE CAPORALETTI                         :
869 CYPRESS AVENUE                            :
SPRING CITY, PA 19475                         :
                 Plaintiff                    :
                                              :
                 v.                           :
                                              :
BOROUGH OF POTTSTOWN                          :
100 E. HIGH STREET                            :
POTTSTOWN, PA 19464                           :
                 and                          :
CHIEF OF POLICE MICHAEL MARKOVICH             :
POTTSTOWN POLICE DEPARTMENT                   :
100 E. HIGH STREET                            :
POTTSTOWN, PA 19464                           :
                 and                          :     CIVIL ACTION
POLICE OFFICER PETER YAMBRICK                 :
POTTSTOWN POLICE DEPARTMENT                   :     No.
100 E. HIGH STREET                            :
POTTSTOWN, PA 19464                           :
                 and                          :
POLICE OFFICER MATTHEW MACIEJEWSKI            :
POTTSTOWN POLICE DEPARTMENT                   :
100 E. HIGH STREET                            :
POTTSTOWN, PA 19464                           :
                 and                          :
POLICE OFFICER JOHN DOES 1-99                 :
POTTSTOWN POLICE DEPARTMENT                   :
100 E. HIGH STREET                            :
POTTSTOWN, PA 19464                           :
                 and                          :
POTTSTOWN HOSPITAL                            :
1600 E. HIGH STREET                           :
POTTSTOWN, PA 19464                           :
                 and                          :
TOWER HEALTH                                  :
420 S. FIFTH AVENUE                           :
WEST READING, PA 19611                        :
                 and                          :
ABC SECURITY COMPANY                          :
                 and                          :
DYLAN HECKART                                 :
       Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 2 of 36




1600 E. HIGH STREET                                       :
POTTSTOWN, PA 19464                                       :
                 and                                      :
JANE DOE EMPLOYEE                                         :
POTTSOWN HOSPITAL                                         :
1600 E. HIGH STREET                                       :
POTTSTOWN, PA 19464                                       :
                 Defendants                               :_____________________________


                                           COMPLAINT

                                       I.     Introduction

1.   Plaintiff brings the action for damages pursuant 42 U.S.C. § 1983 and § 1988, the Fourth

     and Fourteenth Amendments of the United States Constitution, as well as the statutory and

     common laws of the Commonwealth of Pennsylvania, against Defendants, Chief Michael

     Markovich, Police Officer Peter Yambrick, Officer Matthew Maciejewski, Police Officer

     John Does 1-99, Dylan Heckart, and Jane Doe, in their individual and/or official capacities,

     in addition to the Borough of Pottstown, Pottstown Hospital, Tower Health, and ABC

     Security Company, as a result of police officers’ unconstitutional use of excessive force

     during the arrest of Plaintiff.

                                 II.   Jurisdiction and Venue

2.   The court has jurisdiction over the Federal Law Claims pursuant to 28 U.S.C. §1331 and §1343

     and jurisdiction over the State Law Claims pursuant to 28 U.S.C. § 1367 and the principals of

     pendant and ancillary jurisdiction.

3.   Venue is proper under 28 U.S.C. §1391(b) because the cause of action upon which the complaint

     is based arose in Pottstown, Pennsylvania, within Montgomery County, which is in the Eastern

     District of Pennsylvania.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 3 of 36




                                         III.   Parties

4.    Plaintiff, Christine Caporaletti, is an adult citizen of the Commonwealth of Pennsylvania

      residing as captioned.

5.    Defendant, Borough of Pottstown, is a municipal corporation organized under the laws of

      the Commonwealth of Pennsylvania, with a main office/principal place of business located

      as captioned.

6.    Defendant, Chief Michael Markovitz was, at all relevant times, employed by Defendant

      Pottstown Borough and/or the Pottstown Police Department.

7.    Defendants, Police Officer Peter Yambrick, Officer Matthew Maciejewski, and Police

      Officer John Does 1-99, were at all relevant times police officers employed by the Borough

      of Pottstown and/or the Pottstown Police Department and are being sued in their individual

      capacities.

8.    Upon information and belief, at all relevant times hereto, one or more of the Defendants,

      Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Arresting Officer John Doe,

      were acting in a supervisory capacity.

9.    At all relevant times, Defendants, Police Officer Peter Yambrick, Officer Matthew

      Maciejewski, and Police Officer John Does 1-99, were acting in the course and scope of

      their employment and under color of state law pursuant to the statutes, regulations,

      ordinances, rules, practices, policies, and customs of the Commonwealth of Pennsylvania

      and Defendants, Borough of Pottstown, Chief Michael Markovitz, Officer Peter Yambrick,

      Officer Matthew Maciejewski, and/or Officer John Does 1-99.

10.   At all relevant times, Defendants, Borough of Pottstown, Chief Michael Markovitz, Officer

      Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John Does 1-99, charged
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 4 of 36




      with the responsibility of testing, hiring, training, supervising, and disciplining members

      of the Pottstown Police Department, including Defendants, Officer Peter Yambrick,

      Officer Matthew Maciejewski, and Officer John Does 1-99.

11.   At all relevant times, Defendants, Borough of Pottstown, Chief Michael Markovitz, Officer

      Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John Does 1-99, acted or

      failed to act by and through its agents, servants, employees, workmen, and/or independent

      contractors then and there acting within the course and scope of their agency, servanthood,

      and employment and under color of state law.

12.   Defendant, Tower Health, is a business entity organized under the laws of the

      Commonwealth of Pennsylvania, with headquarters as captioned.

13.   Defendant, Pottstown Hospital, is a business entity organized under the laws of the

      Commonwealth of Pennsylvania, located as captioned.

14.   At all relevant times, Defendant Tower Health owned and operated Defendant Pottstown

      Hospital as a part of a healthcare provider and/or payer system.

15.   Defendant, ABC Security Company, is believed to be a business entity which provides

      security personnel as independent contractors to Defendants Pottstown Hospital and/or

      Tower Health.

16.   At all relevant times, Defendants, Pottstown Hospital, Tower Health, and/or ABC Security

      Company, acted or failed to act by and through its agents, servants, employees, security

      guards, and/or independent contractors then and there acting within the course and scope

      of their agency, servanthood, and employment and under color of state law.

17.   At all relevant times, Defendants, Pottstown Hospital, Tower Health, and/or ABC Security

      Company, were charged with the responsibility of testing, hiring, training, supervising
              Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 5 of 36




           and/or disciplining its agents, servants, employees, security guards, and/or independent

           contractors at Pottstown Hospital, including Defendants Dylan Heckart and Jane Doe.

18.        Defendant, Dylan Heckart, is believed to be a citizen of the Commonwealth of

           Pennsylvania working for Pottstown Hospital, located as captioned.

19.        At all relevant times, Defendant, Dylan Heckart, was working as a security guard at

           Pottstown Hospital , Tower Health, and/or ABC Security Company, and is being sued in

           his individual capacity.

20.        Defendant, Jane Doe, is believed to be a citizen of the Commonwealth of Pennsylvania

           working for Pottstown Hospital, located as captioned.

21.        At all relevant times, Defendant, Jane Doe, was employed by Pottstown Hospital and/or

           Tower Health and is being sued in her individual capacity.

22.        At all relevant times, Defendants, Dylan Heckart and Jane Doe, acting in the course and

           scope of their employment and under color of state law pursuant to the statutes, regulations,

           ordinances, rules, practices, policies, and customs of the Commonwealth of Pennsylvania

           and Defendants, Pottstown Hospital, Tower Health, and/or ABC Security Company.

                                          IV.   Operative Facts

23.        At all relevant times, Michael Graeff lived with Plaintiff, Christine Caporaletti, in her

           residence, and Plaintiff considered him to be “like a son.”

24.        On Thursday, July 25, 2019, Mr. Graeff was overwhelmed by a mental health crisis.

25.        Concerned for his safety, at approximately 1322 hours 7, Plaintiff placed a phone call to 9-

           1-1 so that Mr. Graeff could receive a mental health evaluation.




7
    All times are Eastern Daylight Time
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 6 of 36




26.   Sergeant Edward Ciacik of the Limerick Police Department was the first to respond and

      arrive at Plaintiff’s home.

27.   Next, the paramedics arrived to take Mr. Graeff to Pottstown Hospital for an initial

      examination to determine if he should be admitted for involuntarily mental health

      treatment, as per Pennsylvania law and local laws/policies.

28.   Plaintiff and her daughter followed the ambulance to Pottstown Hospital.

29.   While at Pottstown Hospital, Plaintiff saw 360-degree security cameras, both outside of

      the Emergency Department entrance and inside the Emergency Department’s waiting

      room.

30.   Upon arrival, Plaintiff approached Defendant Jane Doe at the front desk and asked for

      information pertaining to Mr. Graeff’s well-being.

31.   Defendant Jane Doe informed Plaintiff that Mr. Graeff was not yet checked in.

32.   Plaintiff stressed the importance of seeing him as soon as possible.

33.   Defendant Jane Doe called the security guard for Pottstown Hospital, Defendant Dylan

      Heckart, after Plaintiff asked for information pertaining to the whereabouts and well-being

      of Mr. Graeff.

34.   Defendant Dylan Heckart approached Plaintiff and claimed, without any basis in fact, that

      Mr. Graeff did not want to see her and demanded that she leave the hospital.

35.   In violation of the laws of the Commonwealth of Pennsylvania, the local laws, and policies

      of Montgomery County, as well as procedures and policies set forth by Pottstown Hospital,

      Tower Health, Defendants, Dylan Heckart and Jane Doe, denied Plaintiff, a party involved

      in Mr. Graeff’s care, of her rights to be informed of Mr. Graeff’s whereabouts and status.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 7 of 36




36.   In response to Defendant Dylan Heckart’s demand that Plaintiff leave the hospital, Plaintiff

      insisted that she would not leave until she saw and spoke to Mr. Graeff.

37.   After this exchange, Plaintiff saw the ambulance containing Mr. Graeff arrive at the

      Pottstown Hospital Emergency Department via the hospital’s video monitors.

38.   Plaintiff then knew Defendant Dylan Heckart lied to her about speaking with Mr. Graeff.

39.   Then, Plaintiff briefly went outside of the hospital to have a cigarette.

40.   As Plaintiff returned inside, Defendant Dylan Heckart approached her and falsely accused

      her of misconduct, asserting that she banged on the doors in the back of the emergency

      room and pushed through doctors.

41.   Plaintiff denied any wrongdoing and requested that Defendant Dylan Heckart show her the

      footage of this alleged misconduct, since the 360-degree security cameras would have

      captured her actual conduct, proving her innocence.

42.   Defendant Dylan Heckart replied that he was not obligated to show her any videos.

43.   As Plaintiff looked around in disbelief, she noticed that the video monitor corresponding

      to the security camera was not even powered on.

44.   At some point during Plaintiff’s encounter with Defendants Jane Doe and Dylan Heckart,

      either they or an unknown employee of Pottstown Hospital called the police.

45.   In response to the false allegations made by Defendant Dylan Heckart, Plaintiff called

      Limerick Police Department Sergeant Ciacik, the initial responder to her 9-1-1 call

      regarding Mr. Graeff’s well-being and informed him of her encounter with that Defendant.

46.   During the phone call, Plaintiff and Sergeant Ciacik also discussed her rights as a party

      involved in Mr. Graeff’s care.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 8 of 36




47.   Contemporaneously, three (3) Pottstown Police, identified as Defendants Officer Peter

      Yambrick, Officer Matthew Maciejewski, and Arresting Officer John Doe, entered

      Pottstown Hospital’s Emergency Department, and approached Plaintiff.

48.   Plaintiff remained on the phone with Sergeant Ciacik when Defendants, Officer Peter

      Yambrick, Officer Matthew Maciejewski, and Arresting Officer John Doe, confronted

      Plaintiff.

49.   Plaintiff then put her phone on speaker so Sergeant Ciacik could identify himself and

      explain her situation to the aforementioned Defendants.

50.   Plaintiff informed Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and

      Arresting Officer John Doe, that she needed to remain at the hospital as an individual

      involved in the care of Mr. Graeff to make medical decisions, give relevant information to

      the doctors, and to receive updates about Mr. Graeff’s well-being.

51.   Defendant Yambrick assured Plaintiff that he would check on Mr. Graeff.

52.   However, after a short time, one in which it would be mathematically improbable for

      Defendant Yambrick to have spoken to Mr. Graeff, Defendant Yambrick returned to where

      Plaintiff was waiting and told Plaintiff that Mr. Graeff did not want to see her, and that she

      had to leave the hospital.

53.   Based upon the circumstances, Plaintiff believes Defendant Yambrick never went to check

      with Mr. Graeff to see if he wished to see Plaintiff; instead, it is more likely Defendant

      Yambrick relied solely on the statements from Defendant Dylan Heckart, Defendant Jane

      Doe, and/or an unknown hospital employee regarding Mr. Graeff’s desire to see or speak

      with Plaintiff, with whom he lived and was involved in his treatment.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 9 of 36




54.   Plaintiff insisted, as was her right, that she would not leave the hospital unless Mr. Graeff

      himself told Plaintiff that he did not want to see her.

55.   Plaintiff left Pottstown Hospital after realizing Defendants, Jane Doe, Dylan

      Heckart, Officer Yambrick, Officer Maciejewski, and/or Arresting Officer John Doe,

      would not let her see Mr. Graeff.

56.   As Plaintiff exited the hospital when Defendants, Officer Yambrick, Officer Maciejewski,

      and Arresting Officer John Doe, followed her outside.

57.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and Arresting Officer

      John Doe, arrested Plaintiff, placing her in handcuffs outside of Pottstown Hospital, in front

      of Plaintiff’s daughter.

58.   During the arrest, Plaintiff and her daughter begged Defendants, Officer Peter Yambrick,

      Officer Matthew Maciejewski, and Arresting Officer John Doe, not to pull on Plaintiff’s

      arm as she recently underwent arm surgery in April 2019, a mere three (3) months prior.

59.   Plaintiff already felt pain in her right wrist after Defendants, Officer Yambrick, Officer

      Maciejewski, and/or Arresting Officer John Doe, placed her in handcuffs.

60.   Then, Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

      Arresting Officer John Doe, with the knowledge of and deliberate indifference to Plaintiff’s

      recent surgery, forced Plaintiff’s restrained hands up toward her shoulder into an unnatural

      position which a person cannot hold on their own.

61.   As a direct and proximate result of the Defendants, Officer Peter Yambrick, Officer

      Matthew Maciejewski, and/or Arresting Officer John Doe, forcing Plaintiff’s arm into this

      unnatural position, Plaintiff felt a tear in her arm, causing excruciating pain.
             Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 10 of 36




62.        Defendants, Officer Yambrick, Officer Maciejewski, and/or Arresting Officer John Doe,

           put Plaintiff in the police car.

63.        On the way to the Pottstown Police Department, Plaintiff cried in pain and pleaded with

           the aforementioned Defendants to loosen the handcuff on the right wrist.

64.        Defendants, Officer Yambrick, Officer Maciejewski, and/or Arresting Officer John Doe,

           ignored Plaintiff’s cries for help to relieve the pain in her right arm.

65.        After transporting the Plaintiff to the Pottstown Police Department, an unknown police

           officer informed Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and

           Arresting Officer John Doe, that the improperly handcuffed Plaintiff.

66.        Plaintiff was charged with a singular Summary Count of Disorderly Conduct 8.

67.        At all relevant times, Plaintiff was quite visibly under emotionally distress, but nonetheless

           cooperated with Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and

           Arresting Officer John Doe.

68.        At all relevant times, Defendants, Officer Yambrick, Officer Maciejewski, and Officer

           John Does 1-99, interacted with Plaintiff in a threatening, violent, and/or aggressive

           manner, causing Plaintiff to suffer physical pain, intense fear, and anxiety.

69.        By their aforementioned actions, Defendants, Officer Peter Yambrick, Officer Matthew

           Maciejewski, and/or Arresting Officer John Doe, violated Plaintiff’s Fourth and Fourteenth

           Amendment Rights by using unreasonable and/or excessive force on Plaintiff during the

           course of the arrest.

70.        Defendants, Pottstown Borough, Chief Markovich, Officer Yambrick, Officer

           Maciejewski, and/or Officer John Does 1-99, maintained a policy, practice, or custom of



8
    18 Pa.C.S. § 5503(a)(1)
       Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 11 of 36




      acquiescing to the unconstitutional conduct of Pottstown Police Department officers,

      including Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

      Officer John Does 1-99, including but not limited to the sorts of constitutional violations

      alleged in this complaint.

71.   Defendants, Pottstown Borough, Chief Markovich, Officer Yambrick, Officer

      Maciejewski, and/or Officer John Does 1-99, failed to adequately train Pottstown Police

      Officers, including Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski,

      and/or Officer John Does 1-99, regarding requirements of the Fourth and Fourteenth

      Amendments.

72.   Defendants, Pottstown Borough, Chief Markovich, Officer Yambrick, Officer

      Maciejewski, and/or Officer John Does 1-99, failed to adequately discipline Pottstown

      Police Officers, including Defendants, Officer Peter Yambrick, Officer Matthew

      Maciejewski, and/or Officer John Does 1-99, for violating the Fourth and Fourteenth

      Amendments, and more specifically, for violating the Fourth and Fourteenth Amendments

      in the ways alleged in this Complaint.

73.   As a direct and proximate result of the aforementioned acts and failures to act of

      Defendants, Plaintiff suffered fear, humiliation, anguish, and emotional distress and will

      continue to do so for an indefinite time, to her great detriment and loss.

74.   As a direct and proximate result of the aforementioned acts and failures to act of

      Defendants, Plaintiff has incurred various expenses for medical treatment, which may

      continue for an indefinite period into the future, to her great detriment and loss.
         Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 12 of 36




75.     As a direct and proximate result of the aforementioned acts and failures to act of

        Defendants, Plaintiff has incurred various other expenses, which may continue for an

        indefinite period into the future, to her great detriment and loss.

76.     As a direct and proximate result of the aforementioned acts and failures to act of

        Defendants, Chief Michael Markovich, Officer Peter Yambrick, Officer Matthew

        Maciejewski, and/or Officer John Does 1-99, Plaintiff suffered from the following non-

        exhaustive list of harms:

               a. Violation of her clearly established and well-settled constitutional rights under
                  the Fourth and Fourteenth Amendments to the United States Constitution to be
                  free from the use of unreasonable or excessive force;

               b. Full thickness tear of the rotator cuff involving the posterior fibers of the
                  supraspinatus and anterior fibers of the infraspinatus;

               c. Moderate tendinopathy;

               d. Tendinopathy in the intra-articular portion of the biceps tendon;

               e. Bicipital tendinitis;

               f. Complete tear of right rotator cuff; and

               g. S/P arthroscopy of right shoulder.



                                 COUNT I
            FEDERAL CONSTITUTIONAL CLAIM- EXCESSIVE FORCE
      CAPORALETTI v. OFFICER YAMBRICK, OFFICER MACIEJEWSKI, AND/OR
                          OFFICER JOHN DOES 1-99

77.     All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

78.     Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

        Does 1-99, acting within the course and scope of their employment, under color of state

        law, and pursuant to the policies, practices, and customs of the Pottstown Police

        Department, Commonwealth of Pennsylvania, and Defendant Pottstown Borough,
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 13 of 36




       deprived Plaintiff of her rights, privileges, and immunities under the United States

       Constitution.

79.    In particular, the aforementioned Defendants deprived Plaintiff of her right under the

       Fourth and Fourteenth Amendments to be free from unreasonable or excessive force.

80.    Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, in their individual capacities, were so malicious, intentional, reckless, and/or

       recklessly indifferent to Plaintiff’s rights and well-being that the imposition of punitive

       damages is warranted.

                               COUNT II
         FEDERAL CONSTITUTIONAL CLAIM- SUPERVISOR LIABILITY
      CAPORALETTI v. CHIEF MARKOVICH, OFFICER YAMBRICK, OFFICER
             MACIEJEWSKI, AND/OR OFFICER JOHN DOES 1-99

81.    All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

82.    Defendants, Chief Michael Markovich, Officer Peter Yambrick, Officer Matthew

       Maciejewski, and/or Supervisory Officer John Does, were present on scene as Senior

       Members of the Pottstown Police Department.

83.    Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, were aware that officers under their supervision, including Officer Peter

       Yambrick, Officer Matthew Maciejewski, and/or Supervisory Officer John Does,

       responded to a call from Pottstown Hospital regarding Plaintiff.

84.    Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, became aware that the police officers under their supervision, including

       Officer Peter Yambrick, Officer Maciejewski, and/or Supervisory Officer John Does, failed

       to adequately respond to the situation regarding Pottstown Hospital.
       Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 14 of 36




85.   The aforementioned officers under the supervision of Defendants, Chief Markovich, Officer

      Yambrick, Officer Maciejewski, and/or Officer John Does 1-99, violated the Plaintiff’s

      constitutional rights by using unreasonable and/or excessive force while conducting an

      arrest arising from the officers’ improper response to Pottstown Hospital’s call.

86.   Plaintiff sustained injuries as a result of the improper response by the aforementioned officers

      under the supervision of Defendants, Chief Markovich, Officer Yambrick, Officer

      Maciejewski, and/or Supervisory Officer John Does, who failed to maintain, adopt, follow,

      and/or enforce appropriate policies, and/or train, supervise, and/or discipline police officers

      under their direction and control, to ensure that officers perform a full investigation when

      called to a scene, and/or that officers appropriately intervene and/or deescalate situations

      to which the police are called to.

87.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, failed to maintain, adopt, follow, and/or enforce appropriate policies,

      procedures, practices, and/or customs to ensure that the officers under their supervision

      understand and respect the constitutional rights of citizens they encounter while on duty.

88.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, failed to train, supervise, and/or discipline police officers under their

      direction and control, to ensure Pottstown police officers understand and respect the

      constitutional rights of citizens they encounter while on duty.

89.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, failed to maintain, adopt, follow, and/or enforce appropriate policies

      procedures, practices, and/or customs to prevent the officers from using unconstitutional

      excessive force during arrests.
       Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 15 of 36




90.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, failed to train, supervise, and/or discipline police officers under their

      direction and control to prevent the use of unconstitutional excessive force during arrests.

91.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, failed to maintain, adopt, follow, and/or enforce appropriate policies,

      procedures, practices, and/or customs for police officers under their supervision to adequately

      respond to, investigate, intervene, and/or deescalate a situation to which the police are called.

92.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, failed to train, supervise, and/or discipline police officers under their

      direction and control to adequately respond to, investigate, intervene, and/or deescalate a

      situation to which the police are called.

93.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, participated in violating and/or directed other members of the Pottstown

      Police Department to violate Plaintiff’s constitutional rights.

94.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, knew or should have known that Defendants, Officer Peter Yambrick,

      Officer Matthew Maciejewski, and/or Officer John Does 1-99, violated/were violating

      Plaintiff’s constitutional rights.

95.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

      Officer John Does, acquiesced in the above-described unconstitutional conduct of

      Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

      Does 1-99.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 16 of 36




96.    Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, maliciously, intentionally, recklessly and/or with deliberate

       indifference failed to intervene and halt the unconstitutional conduct of any and all of the

       above-named Defendants, resulting in Plaintiff sustaining the injuries as set forth above.

97.    Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, should have maintained, adopted, enforced, and/or followed the existing

       and/or described trainings, supervision of police officers, disciplinary actions, policies,

       procedures, practices, and/or customs to prevent the occurrence of the above-described

       conduct which violated Plaintiff’s constitutional rights.

98.    Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, failed to train, supervise, and/or discipline officers of the Pottstown Police

       Department, leading to officers violating the constitutional rights of citizens, including the

       above-described conduct of Defendants, Officer Yambrick, Officer Maciejewski, and/or

       Officer John Does 1-99, which resulted in Plaintiff sustaining injuries.

99.    Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, failed to maintain, adopt, enforce, and/or follow the existing and/or

       described policies, procedures, practices, and/or customs, creating an unreasonable risk of the

       above-described conduct.

100.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, failed to train, supervise, and/or discipline officers of the Pottstown Police

       Department, creating an unreasonable risk of the above-described conduct.

101.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, were aware that this unreasonable risk existed.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 17 of 36




102.   The aforementioned Defendants were deliberately indifferent to that risk.

103.   Defendants, Chief Markovich, Officer Yambrick, Officer Maciejewski, and/or Supervisory

       Officer John Does, with deliberate indifference to the consequences, established the above-

       described trainings, supervision, disciplinary actions, policies, procedures, practices, and/or

       customs which directly caused the conduct which violated Plaintiff’s federal constitutional

       rights.

104.   The above-described conduct of Defendants, Officer Peter Yambrick, Officer Matthew

       Maciejewski, and/or Officer John Does 1-99, which caused injury and violated Plaintiff’s

       constitutional rights, resulted from the failure of Defendants, Chief Markovich, Officer

       Yambrick, Officer Maciejewski, and/or Supervisory Officer John Does, to maintain, adopt,

       enforce, and/or follow the existing and/or described trainings, supervision, disciplinary

       actions, policies, procedures, practices, and/or customs to prevent the unreasonable risk.

105.   The above-described actions of Defendants, Chief Markovich, Officer Yambrick, Officer

       Maciejewski, and/or Supervisory Officer John Does, as well as any and all of the above-

       named Defendants, in their individual capacity, were so malicious, intentional, and reckless

       and displayed such a deliberate indifference to Plaintiff’s rights and well-being.

                             COUNT III
       FEDERAL CONSTITUTIONAL CLAIM- BYSTANDER LIABILITY
   CAPORALETTI v. OFFICER YAMBRICK, OFFICER MACIEJEWSKI, AND/OR
                       OFFICER JOHN DOES 1-99

106.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

107.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, have a duty to prevent other Pottstown Police Officers from using

       unconstitutionally unreasonable and/or excessive force when conducting an arrest.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 18 of 36




108.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, were present when the Plaintiff’s constitutional rights were being violated.

109.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, knew or had reason to know that the Plaintiff’s constitutional rights were being

       violated, and had a realistic opportunity to intervene and prevent the violation of those

       rights and the resulting harm from occurring,

110.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, failed to ensure that their Pottstown Police Department colleagues properly

       handcuffed Plaintiff in a way that would avoid causing injury or harm.

111.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, failed to correct improper handcuffing undeterred by Plaintiff begging for relief

       and telling them multiple times that the handcuffs were causing her significant pain.

112.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, failed to correct the improper handcuffing even though they were cautioned by

       a fellow Pottstown Police officer of its incorrect implementation.

113.   The above-described actions of Defendants, Officer Peter Yambrick, Officer Matthew

       Maciejewski, and/or Officer John Does 1-99, in their individual capacity, were so

       malicious, intentional, and reckless and displayed such a deliberate indifference to Plaintiff’s

       rights and well-being that the imposition of punitive damages is warranted.

                             COUNT IV
           FEDERAL CONSTITUTIONAL CLAIM- CONSPIRACY
   CAPORALETTI v. OFFICER YAMBRICK, OFFICER MACIEJEWSKI, AND/OR
                       OFFICER JOHN DOES 1-99

114.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 19 of 36




115.   As demonstrated by their concerted conduct, Defendants, Officer Peter Yambrick, Officer

       Matthew Maciejewski, and/or Officer John Does 1-99, entered into an agreement or

       reached a meeting of the minds to use excessive force on Plaintiff by placing her arms and

       shoulders in an unnatural, painful position maliciously, intentionally, recklessly, or with

       deliberate indifference after Plaintiff and her daughter informed Defendants of her recent

       arm surgery, in violation of Plaintiff’s rights to be free of unreasonable and/or excessive

       force.

116.   The above-described actions of Defendants, Officer Peter Yambrick, Officer Matthew

       Maciejewski, and/or Officer John Does 1-99, were so malicious, intentional, reckless,

       and/or deliberately indifferent to Plaintiff’s rights and well-being that the imposition of

       punitive damages is warranted.

                                   COUNT V
                    COMMON LAW- ASSAULT AND BATTERY
            CAPORALETTI v. OFFICER YAMBRICK, OFFICER MACIEJEWSKI,
                        AND/OR OFFICER JOHN DOES 1-99

117.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

118.   The actions of Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

       Officer John Does 1-99, by improperly placing Plaintiff in handcuffs, resulting in

       excruciating pain and injury, was intentional, knowing, malicious, undertaken in bad faith,

       deliberately indifferent to, and/or in gross and reckless disregard of Plaintiff’s rights.

119.   The actions of Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

       Officer John Does 1-99, by placing Plaintiff’s arms and shoulders in an unnatural position

       causing excruciating pain despite both Plaintiff and her daughter’s imploration that they be

       careful since Plaintiff was still recovering from her very recent arm surgery, was
         Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 20 of 36




        intentional, knowing, malicious, undertaken in bad faith, deliberately indifferent to, and/or

        in gross and reckless disregard of Plaintiff’s rights.

120.    The actions of Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

        Officer John Does 1-99, constituted the torts of Assault and Battery under the laws of the

        Commonwealth of Pennsylvania.

121.    Under the common law, Defendants, Officer Peter Yambrick, Officer Matthew

        Maciejewski, and/or Officer John Does 1-99, are liable for these actions.

                               COUNT VI
       COMMON LAW- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
           CAPORALETTI v. OFFICER YAMBRICK, OFFICER MACIEJEWSKI,
                       AND/OROFFICER JOHN DOES 1-99

122.    All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

123.    The actions of Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

        Officer John Does 1-99, by positioning Plaintiff’s arms and shoulders in an unnatural,

        position causing excruciating pain despite both Plaintiff and her daughter’s imploration

        that they be careful because Plaintiff was still recovering from her very recent arm surgery,

        were outrageous and extreme.

124.    The actions of Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

        Officer John Does 1-99, by handcuffing Plaintiff incorrectly, causing her a great amount

        of physical pain, and ignoring her cries and pleas for the aforementioned Defendants to

        loosen Plaintiff’s handcuff on her injured arm, were outrageous and extreme.

125.    The above-described malicious, intentional, and reckless acts of Defendants, Officer Peter

        Yambrick, Officer Matthew Maciejewski, and/or Officer John Does 1-99, were outrageous,

        atrocious, shock the conscience, and are completely intolerable in a civilized society.,.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 21 of 36




126.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, acted maliciously, intentionally, and/or recklessly, and these aforementioned

       actions caused Plaintiff severe emotional distress.

127.   The actions of Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

       Officer John Does 1-99, constituted the tort of Intentional Infliction of Emotional Distress

       under the laws of the Commonwealth of Pennsylvania.

128.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, are liable for these actions.

                                COUNT VII
                      COMMON LAW- NEGLIGENCE
            CAPORALETTI v. OFFICER YAMBRICK, OFFICER MACIEJEWSKI,
                        AND/OR OFFICER JOHN DOES 1-99

129.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

130.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, owed a duty of care to Plaintiff.

131.   The actions of Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or

       Officer John Does 1-99, as described above, violated that duty of care and were a direct

       and proximate cause of Plaintiff’s injuries as described above.

132.   Defendants, Officer Peter Yambrick, Officer Matthew Maciejewski, and/or Officer John

       Does 1-99, violated that duty of care through the above-described actions, which were a

       substantial factor of Plaintiff’s injuries.

133.   The aforementioned actions of Defendants, Officer Peter Yambrick, Officer Matthew

       Maciejewski, and/or Officer John Does 1-99, constituted the tort of negligence under the

       laws of the Commonwealth of Pennsylvania.
          Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 22 of 36




134.    Under the common law of Pennsylvania, Defendants, Officer Peter Yambrick, Officer

        Matthew Maciejewski, and/or Officer John Does 1-99, are liable for these actions.

                                COUNT VIII
           FEDERAL CONSTITUTIONAL CLAIM- JOINT PARTICIPATION
       CAPORALETTI v. HECKART, JANE DOE, OFFICER YAMBRICK, OFFICER
               MACIEJEWSKI, AND/OR OFFICER JOHN DOES 1-99

135.     All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

136.    As aforesaid, Defendants, Dylan Heckart and Jane Doe, acting in joint participation with

        Defendants, Officer Yambrick, Officer Maciejewski, and/or Officer John Does 1-99, gave

        their consent, authorization, cooperation, and/or agreement to the aforementioned

        Defendants, and facilitated the use of excessive force upon the Plaintiff at Pottstown

        Hospital.

137.     All Defendants knew that there was no consent, warrant, exigent circumstances, or

        probable cause that would allow Defendants, Officer Yambrick, Officer Maciejewski,

        and/or Officer John Does 1-99, to lawfully arrest and subject Plaintiff to unreasonable and

        excessive force, but nonetheless took concerted acts in furtherance of that conspiracy,

        including, but not limited to, Defendants, Dylan Heckart and Jane Doe, facilitating the

        efforts of Defendants, Officer Yambrick, Officer Maciejewski, and/or Officer John Does

        1-99, to lawfully arrest and subject Plaintiff to excessive force.

138.     As a direct and proximate result, Plaintiff was deprived of her right to be free from

        excessive force in violation of the Plaintiff's rights under the Fourth Amendment, as

        incorporated and applied to the States through the Fourteenth Amendment of the

        Constitution of the United States.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 23 of 36




                                   COUNT IX
                           COMMON LAW- NEGLIGENCE
                      CAPORALETTI v. HECKART AND JANE DOE

139.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

140.   The carelessness and negligence of one or both of Defendants, Dylan Heckart and Jane

       Doe, in addition to that listed above, included, but was not limited to, the following:

              a. Failure to know/understand/verify the patient privacy policies and procedures
                 as set forth by Federal law, Pennsylvania law, Montgomery County
                 law/ordinances, as well as polices set forth by Defendants, Tower Health,
                 Pottstown Hospital, and/or ABC Security Company;

              b. Failure to know/understand/verify who can receive information about an
                 admitted patient according to the patient privacy policies and procedures as set
                 forth by Federal law, Pennsylvania law, Montgomery County law/ordinances,
                 as well as policies set forth by Defendants, Tower Health, Pottstown Hospital,
                 and/or ABC Security Company;

              c. Failure to know/understand/verify the circumstances where hospital staff is
                 allowed/required to share information about an admitted patient according to
                 the patient privacy policies and procedures as set forth by Federal law,
                 Pennsylvania law, Montgomery County law/ordinances, as well as policies set
                 forth by Defendants, Tower Health, Pottstown Hospital, and/or ABC Security
                 Company;

              d. Failure to know/understand/verify the policies and procedures for the
                 examination prior to the involuntarily commitment of a patient as set forth by
                 Federal law, Pennsylvania law, Montgomery County law/ordinances, as well as
                 policies set forth by Defendants, Tower Health, Pottstown Hospital, and/or
                 ABC Security Company;

              e. Failure to know/understand/verify the policies and procedures for informing an
                 interested party about the status of a patient who is being examined prior to
                 involuntarily commitment as set forth by Federal law, Pennsylvania law,
                 Montgomery County law/ordinances, as well as policies set forth by
                 Defendants, Tower Health, Pottstown Hospital and/or ABC Security Company;

              f. Failure to know/understand/verify who has the right to remain on hospital
                 property as set forth by Federal law, Pennsylvania law, Montgomery County
                 law/ordinances, as well as policies set forth by Defendants, Tower Health,
                 Pottstown Hospital and/or ABC Security Company;

              g. Failure to know/understand/verify the procedures and policies of when to
                 contact law enforcement to remove an invitee of Pottstown Hospital as set forth
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 24 of 36




                  by Defendants, Tower Health, Pottstown Hospital and/or ABC Security
                  Company; and

              h. Negligence as a matter of law.

                                   COUNT X
                    COMMON LAW- RECKLESS ENDANGERMENT
                     CAPORALETTI v. HECKART AND JANE DOE

141.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

142.   Defendants, Dylan Heckart and Jane Doe, recklessly placed or may have placed Plaintiff

       in danger of death or serious bodily injury when one or both of the aforementioned

       Defendants falsely accused Plaintiff of banging on the hospital doors, called Defendant

       Pottstown Police Department, and relayed this false accusation to the police.

143.   Defendants, Dylan Heckart and Jane Doe, acted recklessly with respect to serious bodily

       injury when one or both of the aforementioned Defendants ignored a great an unjustifiable

       risk of calling the police and relaying this false accusation about Plaintiff in order to

       escalate the response of Defendants, Officer Peter Yambrick, Officer Matthew

       Maciejewski, and/or Officer John Does 1-99, which could cause another person to be

       injured.

144.   The risk of injury to Plaintiff or another person by relaying a false accusation to the police

       to escalate their response was so serious that, considering what Defendants, Dylan Heckart

       and Jane Doe, did and what their intentions were, the actions of the aforementioned

       Defendants constituted in a gross deviation from the standard of care and/or conduct that a

       reasonable person in that situation would have followed.

                            COUNT XI
                     COMMON LAW- NEGLIGENCE
   CAPORALETTI v. POTTSTOWN HOSPITAL, TOWER HEALTH, AND/OR ABC
                        SECURITY COMPANY

145.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 25 of 36




146.   The carelessness and negligence of one or both of Defendants, Tower Health, Pottstown

       Hospital and/or ABC Security Company, in addition to that listed above, includes, but is

       not limited to, the following:

              a. Negligent testing of its employees;

              b. Failure to properly train, test and/or select the servants, agents, security guards,
                 employees, and/ or independent contractors;

              c. Failure to properly supervise, control and discipline the servants, agents,
                 security guards, employees, and/or independent contractors;

              d. Failure to prevent Plaintiff from being injured by the servant, agent, workman,
                 employee, and/or independent contractor where Defendant knew or had reason
                 to know of the dangerous propensities of said servant, agent, workman,
                 employee, and/or independent contractor;

              e. Otherwise acting without due regard for the rights, safety, and position of the
                 plaintiff, in accordance with Defendants’ own policies, the laws/ordinances of
                 Montgomery County, laws of the Commonwealth of Pennsylvania, the
                 Pennsylvania Constitution, federal law, and/or the United States Constitution;

              f. Otherwise violating Defendants’ own polices, laws/ordinances of
                 Montgomery County, laws of the Commonwealth of Pennsylvania, the
                 Pennsylvania Constitution, federal law, and/or the United States Constitution;
                 and

              g. Negligence as a matter of law.

                            COUNT XII
                 COMMON LAW- VICARIOUS LIABILITY
   CAPORALETTI v. POTTSTOWN HOSPITAL, TOWER HEALTH, AND/OR ABC
                        SECURITY COMPANY

147.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

148.   Defendants, Dylan Heckart and Jane Doe, were acting within the course and scope of their

       employment with Defendants, Pottstown Hospital, Tower Health, and/or ABC Security

       Company during their encounter with Plaintiff, committing the following:

              a. Negligence as to a failure to know/understand/verify the policies and procedures
                 as set forth by Federal law, Pennsylvania law, Montgomery County, as well as
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 26 of 36




                  Defendants, Tower Health, Pottstown Hospital, and/or ABC Security
                  Company;

              b. Recklessly endangering Plaintiff; and

              c. Negligence as a matter of law.

149.   Defendants, Dylan Heckart and Jane Doe, committed those wrongful acts with a view of

       furthering the business and/or interests of their employers, Pottstown Hospital, Tower

       Health, and/or ABC Security Company, within their field of employment.

150.   As described above, Defendants, Pottstown Hospital, Tower Health, and/or ABC Security

       Company by and through its agents, employees, security guards, and/or independent

       contractors, caused the above-described harm against Plaintiff.

151.   Defendants, Pottstown Hospital, Tower Health, and/or ABC Security Company, are liable

       for the negligent conduct of its agents, servants, employees, security guards, and/or

       independent contractors.

                                       COUNT XIII
                                      MONELL CLAIM

152.   All preceding paragraphs are incorporated by reference as if more fully set-forth herein.

153.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Michael Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and custom of condoning and/or acquiescing to law enforcement officers failing

       to properly de-escalate an emergency situation, or a response to a complaint to the police

       department, and subjecting individuals to the same treatment suffered by Plaintiff. Said

       policy, custom, and practice violates the Fourth Amendment as applied to the States
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 27 of 36




       through the Fourteenth Amendment of Constitution of the United States, the Laws of the

       United States, and of the Commonwealth of Pennsylvania.

154.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and custom of systematically failing to properly train, investigate, supervise, and

       discipline police officers, including the individually named Defendants, regarding proper

       de-escalation of an emergency situation, or a response to a complaint to the police

       department, and subjecting individuals to the same treatment suffered by Plaintiff. Said

       policy, custom, and practice violates the Fourth Amendment as applied to the States

       through the Fourteenth Amendment of Constitution of the United States, the Laws of the

       United States, and of the Commonwealth of Pennsylvania.

155.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and/or custom of condoning and/or acquiescing to law enforcement officers using

       excessive force whilst conducting an arrest, systematically verbally and physically abusing

       individuals, and subjecting citizens to the same treatment suffered by Plaintiff. Said policy,

       custom, and/or practice violates the Fourth Amendment as applied to the States through

       the Fourteenth Amendment of Constitution of the United States, the Laws of the United

       States, and of the Commonwealth of Pennsylvania.

156.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 28 of 36




       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and/or custom of systematically failing to properly train, investigate, supervise,

       and/or discipline police officers, including the individually named Defendants, regarding

       constitutional constraints on use of force whilst conducting an arrest, which policy, custom

       and/or practice violates the Fourth Amendment as applied to the States through the Fourteenth

       Amendment of the Constitution of the United States, the Laws of the United States, and of

       the Commonwealth of Pennsylvania.

157.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and/or custom of systematically failing to properly train, investigate, supervise,

       and/or discipline police officers, including the individually named Defendants, in such a

       way as to reduce or restrain the members of the Pottstown Police Department from using

       excessive force whilst conducting arrest, and subjecting individuals to the same treatment

       suffered by Plaintiff. Said policy, custom, and practice violates the Fourth Amendment as

       applied to the States through the Fourteenth Amendment of Constitution of the United

       States, the Laws of the United States and of the Commonwealth of Pennsylvania.

158.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have been deliberately indifferent to the rights of citizens of Pottstown,

       Pennsylvania, to be free from police officers using excessive force, and said indifference

       violates Plaintiff’s rights under the Fourth and Fourteenth Amendments of the United

       States Constitution.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 29 of 36




159.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and/or custom of condoning and/or acquiescing to law enforcement officers’

       failure to identify person with a statutory right to remain in a public area or private business,

       and/or fully investigate a person’s claims of this right, leading to an escalation of a

       situation, and subjecting citizens to the same treatment suffered by Plaintiff. Said policy,

       custom, and practice violates the Fourth Amendment as applied to the States through the

       Fourteenth Amendment of Constitution of the United States, as well as the Laws of the

       United States and of the Commonwealth of Pennsylvania.

160.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and custom of systematically failing to properly train, investigate, supervise, and

       discipline police officers, including the individual Defendants, in properly and fully

       investigating claims of a person’s statutory right to be in a public space /private business,

       therefore subjecting citizens to the same treatment suffered by Plaintiff. Said policy,

       custom, and practice violates the Fourth Amendment as applied to the States through the

       Fourteenth Amendment of Constitution of the United States, as well as the Laws of the

       United States and of the Commonwealth of Pennsylvania.

161.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 30 of 36




       practice, and custom of condoning and/or acquiescing to law enforcement officers failure

       to fully investigate claims or complaints made to the police department, instead allowing

       officers to use their own personal discretion without investigation to make a judgment or

       to conduct an arrest, and subjecting individuals to the same treatment suffered by Plaintiff.

       Said policy, custom, and practice violates the Fourth Amendment as applied to the States

       through the Fourteenth Amendment of Constitution of the United States, as well as the

       Laws of the United States and of the Commonwealth of Pennsylvania.

162.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and/or custom of systematically failing to properly train, investigate, supervise,

       and discipline police officers, including the individually named Defendants, to properly

       and fully investigate calls/claims made to the Pottstown Police Department, instead allows

       officers to use their own personal discretion without investigation to make a judgment or

       to conduct an arrest, subjecting individuals to the same treatment suffered by Plaintiff, in

       violation of Plaintiff’s and others’ constitutional rights.

163.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, exercised final decision-making authority in all areas relevant to Plaintiff’s

       claims, have adopted and maintained for years a recognized and accepted policy, practice,

       and/or custom of systematically failing to fully investigate claims or complaints made to

       the police department regarding officers’ conduct, including claims made by Plaintiff

       regarding the conduct of the individually named Defendants.
        Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 31 of 36




164.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, have adopted and maintained for years a recognized and accepted policy,

       practice, and custom of failing to properly investigate matters involving law enforcement

       officers using excessive force whilst conducting arrests, which allows and results in

       encouraging police officers to continue violating constitutional constraints.

165.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, was aware of the aforementioned policies, practices, and customs for a

       substantial period of time, and despite that knowledge, failed to take steps to terminate said

       practices, failed to properly supervise or discipline the individually named Defendants,

       failed to effectively train law enforcement officers with regard to the legal limits on their

       authority, and instead sanctioned, acquiesced, and/or were deliberately indifferent to the

       policies, practices, and customs that violated the constitutional rights of individuals such

       as Plaintiff.

166.   Plaintiff believes and therefore avers that Defendants, Pottstown Borough and/or Chief

       Markovich, who exercised final decision-making authority in all areas relevant to

       Plaintiff’s claims, knew or should have known of the aforementioned policies, practices,

       and customs of the Pottstown Police Department and deliberately, intentionally, and

       knowingly failed to take steps to terminate or limit said policies, practices, and customs,

       including but not limited to:

               a. Failure to train members of the Pottstown Police Department to deescalate a
                  situation so that use of force against a civilian or civilians is not required;
Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 32 of 36




    b. Failure to have clear, concise, and appropriate guidance, including directives,
       to deescalate a situation which there is a reasonable expectation that, if
       escalated, members of the Pottstown Police Department would need to use force
       against citizens;

    c. Failure to restrain the use of excessive force by members of the Pottstown
       Police Department whilst conducting an arrest;

    d. Failure to have clear, concise, and appropriate guidance, including directives,
       regarding use of force whilst conducting an arrest;

    e. Failure to properly supervise and/or control police officers whilst conducting
       an arrest;

    f. Failure to provide proper counseling, use of force training, sensitivity training,
       psychological/psychiatric evaluation, or supervisory briefing/discussion with
       members of the Pottstown Police Department with complaints of excessive
       force;

    g. Failure to discipline officers under the Pottstown Police Department’s
       dominion and control who improperly escalate a situation or otherwise use
       unconstitutional excessive force whilst conducting an investigation or arrest;

    h. Failure to have clear, concise, and appropriate guidance, including directives,
       to investigate complaints made to the police department fully;

    i. Failure to supervise and/or control members of the Pottstown Police
       Department who respond to complaints made to the police department,
       allowing them to conduct arrests without reasonably investigating claims made
       by either party;

    j. Failure to have clear, concise, and appropriate guidance, including directives ,
       to reasonably investigate a person’s claims of a statutory right to remain in a
       public place/private business;

    k. Failure to have clear, concise, and appropriate guidance, including directives,
       to identify person(s) with a statutory right to remain in a public place/private
       business;

    l. Failure to conduct systematic and complete internal affairs investigations and
       commanding officers’ investigations resulting in appropriate and documented
       corrective actions at all levels of the Pottstown Police Department;

    m. Failure to prevent Plaintiff from being injured by members of Pottstown Police
       Department where Defendants knew or should have known of the dangerous
          Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 33 of 36




                    propensities of said members and the systemic problem of police abuses in the
                    department;

                n. Failure to have or maintain personnel training procedures necessary to prevent
                   subjecting citizens to the same treatment suffered by Plaintiff; and

                o. Otherwise acting without due regard for the rights, safety, and position of
                   Plaintiff in accordance with her constitutional rights.

167.    The Pottstown Police Department, including and specifically the individually named

        Defendants, have a history of escalating a situation they are called to respond to, leading

        the police officers to engage in rampant unlawful conduct during arrest and in use of

        excessive force. Other instances of misconduct include circumstances where the person

        placed under arrest tried to explain the situation, but officers of the Pottstown Police

        Department violated that person’s constitutional rights instead of investigating the

        situation. Defendants, Pottstown Borough and/or Chief Markovich, adopted, maintained,

        recognized, accepted, knew of, should have known, acquiesced, and/or were deliberately

        indifferent to this type of conduct. Additionally, reports made to superior officers at the

        Pottstown Police Department were systematically and unconstitutionally ignored. This led

        to circumstances similar to the instant matter. A non-exhaustive list of constitutional

        violations committed by members of the Pottstown Police Department, and Defendants,

        Pottstown Borough and/or Chief Markovich, includes:

                a. On March 8, 2018, Pottstown Police officers shot and killed a man, believed to
                   be suicidal, whilst responding to a call asking for police to conduct a wellness
                   check on that man. 9

                b. On November 23, 2013, Pottstown Police officers responded to a call from
                   Shanicqua Suber-Aponte, to report a trespasser. Instead of fully investigating
                   and deescalating the situation, police officers let the trespasser go and called
                   Ms. Suber-Aponte racial slurs. On August 19, 2014, in a separate incident
                   involving the same officer, Ms. Suber-Aponte’s landlord called the police to

9 Dan Stamm, Officer Shoots, Kills Man Near Montgomery County Police Station, NBC 1- Philadelphia (March 9,
2018, 1435 EST), https://www.nbcphiladelphia.com/news/local/pottstown-shooting-police/175925/
         Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 34 of 36




                     report that she would not let him enter. After the police officer arrived, Ms.
                     Suber-Aponte and her landlord, together explained that the issue was amicably
                     resolved. Nonetheless, the police officer escalated the already resolved
                     situation, once again calling Ms. Suber-Aponte racial slurs, and telling her to
                     shut up. The police officer demanded that she go inside and fabricated a police
                     report alleging that Ms. Suber-Aponte caused a disturbance. This led to her
                     losing her assistance from the housing authority. Indeed, when Ms. Suber-
                     Aponte reported the August 19th interaction to the powers that be including then
                     Chief of Pottstown Police Richard Drumheller, her complaints were ignored;
                     and instead of assistance she was told to never call the Pottstown Police
                     Department again. 5

                  c. On or about June 24, 2007, a Pottstown police officer drove up to Jeffrey Taylor
                     in her marked police vehicle and, through the vehicle’s window, asked Mr.
                     Taylor to stop. He refused to stop so the officer informed him that she was
                     looking for a person, and Mr. Taylor fit the description. At that point, when Mr.
                     Taylor attempted to flee, the officer pursued him in her vehicle. The officer then
                     used excessive force, striking Mr. Taylor with her vehicle, which caused him to
                     fall to the ground. 6

                  d. On February 17, 2006, David Cooper went to a friend’s house. There, a person
                     offered Mr. Cooper a large quantity of cocaine to distribute, whereupon he
                     immediately refused. Before Mr. Cooper was able to leave the house Pottstown
                     Police Officers stormed through the front door with guns drawn. Police ordered
                     Mr. Cooper and the house’s resident to get on the ground; after Mr. Cooper
                     “failed to comply” in a time and manner satisfactory to the police officers, one
                     of the officers grabbed him by the neck, forcefully “slammed” him to the
                     ground, placed a knee on his back so it was difficult for him to breathe, and
                     handcuffed him. Because of Mr. Cooper’s asthma and the unlawful manner in
                     which the police officer exerted all his weight onto his back, Mr. Cooper was
                     unable to breathe and could not speak to inform police of his medical condition.
                     In an attempt to breathe and not die, Mr. Cooper attempted to shift when the
                     police officer immediately punched him in his chest and torso twelve (12) times
                     causing multiple rib fractures. 7

                  e. On April 14, 1992, Elizabeth Boyer was driving home from a doctor’s
                     appointment when she was pulled over by Pottstown Police. She asked Ms.
                     Boyer if she had left said doctor’s office and told her that he would arrest her if
                     she returned. Ms. Boyer replied she had not been told to leave and asked if the
                     officer could go back with her so she could pick up her prescriptions. After
                     arriving at the doctor’s office, the policeman had a conversation with a nurse.
                     Suddenly and without warning, the officer grabbed Ms. Boyer’s arm to the point


5 2:15-cv-01314
6 2:07-cv-04883
7 2:08-cv-00346
          Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 35 of 36




                       of causing bruising and pulled her out of a chair in the waiting room. The officer
                       forced Ms. Boyer out of the waiting room and used her body to shove open the
                       door, further injuring her in the process. Outside, the policeman demanded that
                       Ms. Boyer leave the premises. She asked for assistance to the hospital but was
                       denied medical care and arrested instead. The police officer used excessive
                       force during the unlawful arrest, slamming Ms. Boyer’s body against the cop
                       car and bruising her shoulder. The police officer then threatened to break Ms.
                       Boyer’s bones with his gun and knock out her teeth if she resisted the arrest.
                       Once the officer arrived with Plaintiff at the Pottstown Police Department, he
                       dragged her down the stairs to a holding cell. 8

168.    Furthermore, the Pottstown Police Department, including and specifically the individually

        named Defendants, have a history of using their authority to unconstitutionally threaten

        citizens, engaging in rampant unlawful conduct during arrest, and using excessive force

        more generally. A non-exhaustive list of constitutional violations committed by members

        of the Pottstown Police Department, includes:

                   a. On March 1, 2017, Sekema Gentles was stopped by Pottstown Police who
                      demanded that he show his identification. Mr. Gentles told the police officers
                      he would not show them his identification unless they told him why he was
                      being stopped, and they placed him under arrest. The officers then turned to Mr.
                      Gentles’ fiancé and asked for her identification, while threatening to arrest her
                      and have her children placed in “Child Services.” On March 25, 2017,
                      Pottstown Police Department contacted Mr. Gentles, informing him that a
                      Protection from Abuse Order was placed against him, and that an officer wanted
                      to meet him to discuss the order. Mr. Gentles went to the Pottstown Police
                      Department, and the officers showed him text messages that he had never seen
                      before from a number that he did not use or own. After attempting to explain
                      this to the officers, Mr. Gentles was wrongfully arrested by the Pottstown police
                      officers, causing him to suffer irreparable harm and emotional distress. 9 10

                   b. On March 20, 2009, Chief Michael Markovich, then a Sergeant, a named
                      Defendant in the instant case, obtained a warrant to search the second-floor
                      apartment in a building. However, rather than verifying or properly
                      investigating, he incorrectly assumed that the back door of the building would
                      lead to a staircase, which would in turn lead to the second floor. Defendant
                      Markovich and additional Pottstown police officers realized the back door did
                      not lead to the second-floor apartment, and, despite the warrant specifically
                      listing the second floor as the place to be searched, initiated a search of the first-

8 2:94-cv-01716
9
  2:19-cv-00581
10 2:19-cv-01199
             Case 2:21-cv-03293-JHS Document 1 Filed 07/23/21 Page 36 of 36




                         floor apartment where Leslie Harper, A~icia Doster, and Shuah Levi, were
                         located. Defendant Markovich and Pottstown police officers proceeded to
                         falsely imprisoned the inhabitants, forcing them to lie on the ground or sit in
                         chairs, handcuffing them, and then strip-searching them. 11

169.      The aforementioned policies, practices, customs, and/or deliberate indifference of the

          Defendants, Pottstown Borough and Chief Michael Markovich, were the proximate cause

          of the Plaintiff's injuries and losses and the violation 6f her constitutional rights.

WHEREFORE, Plaintiff, Christine Caporaletti, respectfully equests:

                      a. Compensatory and punitive damages as to l ll Defendants;
                                                                    I
                      b. Reasonable attorney' s fees and costs as to all Defendants; and

                      c. Such other relief as may appear just and apfropriate.

Plaintiff hereby demands a jury trial as to all claims asserted.



          Isl Alan E. Denenberg
          Alan E. Denenberg
          PA ID No. 54161
          adenenberg@adlawfirm.com

           Abramson and Denenberg, P.C.
                                                                     I
           1315 Walnut Street, Suite 500
           Philadelphia, PA 19107
                                                                     I
           215.546.1345
           Counsel for Plaintiff                                        I
                                                                        I
                                                                        I

                                                                        I
11
     2: 11-cv-01939
                                                                        I
                                                                        I
